
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 35
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2011
			Mr. Jackson of
			 Illinois introduced the following joint resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States respecting the right to full employment and balanced
		  growth.
	
	
		
			That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States:
			
				
			 —
					1.Every person has the right to work, to free
				choice of employment, to just and favorable conditions of work, and to
				protection against unemployment.
					2.Every person, without any discrimination,
				has the right to equal pay for equal work.
					3.Every person who works has the right to
				just and favorable remuneration ensuring for themselves and their family an
				existence worthy of human dignity, and supplemented, if necessary, by other
				means of social protection.
					4.Every person who works has the right to
				form and join trade unions for the protection of their interests.
					5.The Congress shall have power to enforce
				and implement this article by appropriate
				legislation.
					.
		
